Citation Nr: 1231065	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the claims.  

The February 2009 rating decision also declined to reopen a claim for service connection for a left knee disorder.  The Veteran perfected an appeal of this claim.  The claim was subsequently granted in a September 2011 rating decision and is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He has not provided any specific arguments in support of his claims, but a December 2010 informal hearing conference report indicates that he reports noise exposure during service.  See also January 2012 informal hearing presentation.  The Veteran served as a rifleman and Marine Corps security force guard during service.  See DD 214.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  No examination has been provided in this case and this must be rectified on remand.  It is especially important given the in-service complaint of a problem with his left ear, which was assessed as Eustachian tube defect, see July 1997 health record; a January 2010 statement from B.T.M., who reports that the Veteran was involved in an ambush during a riot that forced his unit to return fire to cover B.T.M.'s infantry unit so that the unit could evacuate the area; and the post-service evidence that indicates the Veteran had started noticing some hearing problems and was found to have bilateral sensorineural type hearing loss with tinnitus in April 2009.  See audiology note.  It is unclear from the accompanying audiogram, however, whether the Veteran meets the criteria for bilateral hearing loss found at 38 C.F.R. § 3.385.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Fargo VA Healthcare System, dated since December 2011.  

2.  Schedule the Veteran for a VA audio examination.  The claims folder is to be made available to and reviewed by the examiner.  Any indicated studies are to be performed.  

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss and/or tinnitus had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's reported exposure to acoustic trauma during service.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If either of the benefits sought on appeal are not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


